FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     August 13, 2021

                                   No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                            v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-CI-09053
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
         After consideration, we GRANT the motion and ORDER appellants to file their reply
brief on or before September 14, 2021 with no further extensions absent extenuating
circumstances.


                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court